J. Johnston, Chancellor.
I concur in the result of this cause, except that, in my opinion, the ante nati issue of Sarah passed under the testator’s will. In Seibles v. Whatley, referred to in the circuit decree, it was decided that where the bequest is of “ increase,” without more, it refers to future increase only. But how are we to suppose that the testator intended to bequeath part of the increase only, in the face of his express declaration that his intention was to bequeath all the increase ?